7 So.3d 622 (2009)
Daniel PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-139.
District Court of Appeal of Florida, Third District.
April 8, 2009.
Daniel Perez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, SHEPHERD, and SUAREZ, JJ.
SUAREZ, J.
Daniel Perez appeals from the denial of his postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
Perez raised six issues in his postconviction relief motion, but the trial court only addressed the first issue in its order denying relief. We affirm the trial court's order as it applies to Perez's first issue. The trial court, however, failed to address the defendant's five remaining issues in its order denying relief, and as far as those issues are concerned, the record attached does not conclusively show that the appellant is entitled to no relief. Because the record now before us fails to make the required showing, we reverse the order and remand for an evidentiary hearing or other appropriate relief regarding the defendant's remaining five postconviction issues. See Fla. R.App. P. 9.141(b)(2)(A), (D). If the trial court again enters an order summarily denying the postconviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Affirmed in part; reversed and remanded in part for further proceedings.